—Appeal by the defendant from a resentence of the Supreme Court, Kings County (Starkey, J.), imposed March 9, 2000, upon remittitur from this Court (see, People v Brown, 268 AD2d 593).
Ordered that the resentence is affirmed.
Contrary to the defendant’s contention, the resentencing court complied with the mandates of Penal Law § 70.10 (2). The sentencing court adequately set forth on the record the reasons it was of the opinion that the history and character of the defendant and the nature and circumstances of his criminal conduct demonstrated that extended incarceration and lifetime supervision would best serve the public interest (see, People v Corrica, 243 AD2d 722; People v Smith, 232 AD2d 586; People v Dell'Orfano, 197 AD2d 587; People v Gaines, 136 AD2d 731, 733).
The defendant’s remaining contention is without merit. Santucci, J. P., Goldstein, Luciano and Adams, JJ., concur.